DISSENTING OPINION.
VALLIANT, J.
The city of Columbia sues for a writ of mandamus to require the State Auditor to register certain bonds which the city purposes to issue.
This is a city of the third class, having a taxable wealth, according to the assessment next before the last assessment, of $2,462,052. The indebtedness of the city already is $140,700, of which $110,000 is the amount of *11the city’s bonded debt incurred in 1904 for the purpose of purchasing and constructing waterworks and electric light plant. On July 1, 1905, an ordinance of the city was passed and approved having for its purpose the incurring of an additional bonded debt of $10,000 for •the purpose of constructing sewers in the city.
The bonds were to mature in fifteen years payable at the option of the city in five years and to bear not more than five per cent interest. The proposition was submitted in due form to a vote of the people and received the assent of more than two thirds of the voters. Thereafter all proper proceedings were had by the city council and other officers, the bonds were prepared, signed and presented to the State Auditor to be registered, as required by section 5167, Revised Statutes 1899. Without going through the details it is sufficient to say that the record shows that all the requirements of the law to make these proposed bonds legal and valid have been complied with and they are legal and valid unless their amount added to the amount of the indebtedness the city already owes would make a sum beyond the limit the city is authorized to go in incurring indebtedness.
Section 12 of article 10 of our Constitution authorizes the city, with the assent of two-thirds of the voters, to. incur indebtedness to the limit of five per cent of the value of its taxable property, but forbids it to go beyond the limit. At the general election in November, 1902. the Constitution in that respect was amended by adding another section, 12a, the beginning of which is:
“Any city in this State containing not more than thirty thousand nor less than two thousand inhabitants, may, with the assent of two-thirds of the voters thereof voting at an election to be held for that purpose, be allowed to become indebted in a larger amount than specified in section twelve of article ten of the Constitution *12. of this State, not exceeding an additional five per centum on the value of the taxable property therein, for the purpose of constructing waterworks, electric or other light plants, to be owned exclusively by the city,” etc.
In February, 1904, its indebtedness then being $38,-500, the city, availing itself of that amendment to the Constitution, instituted proceedings which resulted in its issuing its bonds to the amount of $110,000, for the purpose of buying and extending the waterworks and electric light plant within its limits, and those bonds are now outstanding, making, with the other indebtedness at the date of the present proceeding, the total debt of the city $140,700, which is in excess of five per cent of the value of the city’s taxable property.
Now it is suggested by the State Auditor that the limit of five per cent prescribed in section 12 of article 10 having been already reached and passed, and the authority given by the amendment of 1902, section 12a, to go beyond the first five per cent limit having been given only for the one purpose therein expressed, it cannot be exercised for any other purpose, and as these proposed bonds are not to be used for the purpose in that amendment expressed, they cannot be issued under that authority.
When we come to construe a clause in the Constitution we must treat it with the same liberality that we treat other written laws; we must not adhere so closely to the letter as to destroy the purpose, the purpose must be ascertained and given effect. [State ex rel. v. McGowan, 138 Mo. 193.] What was the purpose of this amendment? Under the original section 12, five per cent was the limit to cover indebtedness for any and all purposes, but experience having shown that when kept within that limit the cities of this class were unable to own waterworks and lighting plants adequate to their needs, the people amended the Constitution and gave such cities power to increase the tax rate by a levy of five per cent in addition to the five per cent formerly *13authorized, provided the additional levy was to he used for waterworks and lighting plants. After the adoption of that amendment the city, with the assent of two thirds of its voters, could incur indebtedness to the extent of ten per cent of the value of its taxable wealth, provided five per cent of the ten was to be used for waterworks and light plants- to be owned by the city.
Five per cent of the value of .the taxable property of this city is $123,102.50.
If the city of Columbia had, before it issued its $110,000 bonds for waterworks and lighting plants, taken the action it is now seeking to take and had issued its bonds for $10,000 for the purpose of constructing sewers, the $10,000 added to the then pre-existing debt would have made the total debt of the city $40,700’, or about one-third of the original five per cent limit, and if after the $10,000 sewer bonds had been issued the city had availed itself of the additional five per cent authorized by this amendment and had issued its water and light bonds to the amount that it did issue them, there would be no question of the validity of the sewer; bonds or the water bonds because all the indebtedness added together would be within the extended limits. It is thought, however, that because the waterworks bonds were issued first, that power is exhausted, and that is so if we take the water bonds into this account because counting those bonds the original five per cent limit has been passed and the bonds now to be issued are not for the purpose expressed in the amendment. But we do not think that the accidental fact that the water bonds were issued first will deprive the city of the privilege the amendment of 1902 was intended to confer. The purpose — the main purpose — the only purpose of the amendment of 1902 was to increase the taxing power of the cities embraced in its terms to enable them to own their waterworks and lighting plants; that is what the General Assembly had in mind when it *14proposed the amendment and it is what the people had in mind when they adopted it. The conferring of taxing power was the dominant thought in the amendment, the order in which the city might incur its obligations was overlooked, was riot thought of, it was of no importance and at most it can now be deemed as an accident of only secondary consideration, yet if we should adopt the strict literal construction contended for by the respondent we would allow the altogether unimportant accidental fact to defeat the main purpose of the amendment. That would be misconstruction; when there is a seeming conflict between the dominant purpose and an unimportant or secondary consideration,, the dominant idea must prevail.
We construe section 12 and 12a of article 10 of the Constitution, taken together, to mean that when the amount of indebtedness that the city may incur under the terms of section 12 is to be estimated, the amount of its indebtedness incurred since the amendment and within the extra five per cent limit of section 12a, incurred “for the purpose of purchasing or constructing waterworks, electric or other light plants, to be owned exclusively by the city so purchasing or constructing the same,” is not to be taken into the estimate.
The city of Columbia has the lawful authority to issue the proposed $10,000 sewer bonds in question, has complied with the requirements of the law in such case made and provided, and is therefore entitled to have the bonds registered as required by section 5167, Revised Statutes 1899.
Brace, G. J., and Lamm, J., concur in this opinion.